EXHIBIT 15 AWARENESS LETTER OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MidAmerican Energy Company Des Moines, Iowa We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited consolidated interim financial information of MidAmerican Energy Company and subsidiary for the periods ended June30, 2008 and 2007, as indicated in our report dated August8, 2008; because we did not perform an audit, we expressed no opinion on that information. We are aware that our report referred to above, which is included in your Quarterly Report on Form10-Q for the quarter ended June30, 2008, is incorporated by reference in Registration Statement No.333-142663 on FormS-3. We also are aware that the aforementioned report, pursuant to Rule436(c) under the Securities Act of 1933, is not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that Act. /s/ Deloitte & Touche LLP Des Moines, Iowa August8,
